Opinion by
Head, J.,
When the plaintiff in the court below closed his case, the learned trial judge entered a compulsory nonsuit. At the time of so doing he stated orally the reasons on which the judgment rested. This statement exhibits, with sufficient detail, the facts of the case and notes the legal principles, which, when applied to the facts, necessarily resulted in the judgment of nonsuit.
If the learned judge was correct, as we think he was, in holding that the plaintiff’s case had failed at its most vital point, but little discussion is needed here. The plaintiff sued to recover rent. His primary burden therefore was to show a lease binding on the defendant, of the terms of which there had been a breach. It became apparent, in the testimony produced, that there had been a written lease between the father of the plaintiff’s decedent and the defendant. Of the terms of this lease there had been no breach. When the first lessor surrendered his tenancy to the Girard Estate and his son, of the same name, took it up, both he and the defendant, whose possession had never been disturbed, continued the relation of landlord and tenant as if there had been no change in the lease. When the defendant elected to give notice and quit, it did precisely what the terms of the written lease authorized it to do.
The plaintiff then, to recover the rent he claimed, was compelled to aver a substitution of a new verbal lease for the one in writing which had theretofore controlled . their relations. This, of course, cast upon him the bur*35den of establishing, by competent evidence, the making of such new lease and its terms. It was at this point his evidence failed. Neither in the proof received nor in any offer of proof rejected can there be found any competent evidence to warrant a finding that any new lease, binding upon the defendant, had ever been executed. This being true, the other matters in controversy became comparatively unimportant, and the opinion of the learned trial judge, delivered from the bench, furnishes satisfactory reasons for the conclusion he reached. The assignments of error are overruled.
Judgment affirmed.